Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention as claimed is directed towards a method and apparatus for processing bitstreams. The prior art appears to teach a majority of the claimed features which comprise the invention, however there are two key features which do not appear to be taught or reasonably suggested at the time of effective filing in the prior art.
The prior art teaches forming and compressing panoramic pictures out of individual images (Driscoll JR et al. 6,043,837 see abstract). Downsampling individual images on a dynamic basis depending on desired image quality metrics is also taught in the prior art (Abbas et al. 2018/0205934 paragraphs 0183 and 0190) (Maayan et al. 2015/0193909 paragraph 0050). Adjusting the sizing of individual portions within a panoramic image is also found in the prior art (Ye et al. 2017/0094269 paragraphs 0026, 0033, and 0043). Further, blending overlapping portions of a panoramic image and adjusting individual weights of pixel values depending on their relative locations to the centers of said portions was known at the time of effective filing (Yip et al. 2019/0199995 paragraphs 0058, 0065, and 0076). The prior art further teaches dynamic filtering and blending along the edges of said portions (Ye paragraph 0020) and performing said filtering according to identified gradients along said edges (Huang 8,989,493 col. 2 line 65 - col. 3 line 3, col. 8 lines 29-40, and col. 9 lines 26-67). Further, the prior art teaches adjusting filter strength according to texture strength in similar circumstances (Zhang et al. 2014/0301649 see abstract).
However, the prior art does not appear to teach or reasonably suggest specifically quantifying “extension information” in the manner claimed. The prior art teaches adjusting sub-picture sizes dynamically (Ye, paragraph 0043) but does so by specifically delineating individual boundaries for each sub-picture rather than reliance upon separate extension information which further serves to identify sub-picture type as currently claimed.
Further, the prior art does not appear to teach or reasonably suggest applying a sampling rate to a first sub-picture that is specifically lower than the sampling rate applied to a second sub-picture, such that the resultant resolution of the first sub-picture is actually higher than the second sub-picture. In the prior art, lower sampling rates are associated with lower resolutions (Aminlou et al. 2019/0349598 paragraph 0199).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421